Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 1 of 11     PageID #: 167
       ORIGINAL
                                                                 FILED IN THE
KENJIM.PRICE #10523                                      UNITED STATES DISTRICT COURT
                                                              DISTRICT OF HAWAII
ETnited States Attorney
District of Hawaii                                               FEB 05 2020
                                                         at    o'clock and        f M
SARA D. AYABE #9546                                           SUE BEITIA, CLERK     '
MICAH SMITH
Assistant U.S. Attorneys
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone:(808)541-2850
Facsimile:(808)541-2958
Email: sara.ayabe(@usdoj.gov
       micah.smith@usdoj.gov


Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                 CR. NO. 19-00121-EEK


                     Plaintiff,           SUPERSEDING INDICTMENT


           vs.                           [18U.S.C. §§ 2261A(2),
                                         2261(b)(3), and 844(i)]
KENNETH PUAHI,

                     Defendant.




                            SUPERSEDING INDICTMENT
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 2 of 11          PageID #: 168




The Grand Jury charges:

                                General Allegations

      At all times material to this Superseding Indictment, unless otherwise

specified:

      1.     A commercial warehouse is located at 94-170 Leoole Street,

Waipahu, Hawaii. Multiple businesses operate out ofthe warehouse, including a

roofing business and a shipping business. The roofing business regularly

purchases materials from out ofthe State of Hawaii in the course of its operations.

The shipping business regularly ships goods and products from the State of Hawaii

to locations outside ofthe State of Hawaii in the course of its operations.

      2.     In or about 2018, BCENNETH PUAHI,the defendant, was leasing a

space in the commercial warehouse. PUAHI represented himselfto be operating a

bar and restaurant. By no later than July 2018, however,PUAHI was suspected of

operating an illegal gambling business in the space he leased.

      3.     Hawaii state law prohibits certain forms of gambling activity. For

example, Hawaii Revised Statute § 712-1222 makes it a crime to "knowingly

advance[] or profit[] from gambling activity."

      4.     In or about July 2018,the owners ofthe commercial warehouse

received notice that the space in the commercial warehouse leased by KENNETH

PUAHI,the defendant, was suspected of being used to conduct illegal gambling
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 3 of 11        PageID #: 169




activity. In response to this notice, and because PUAHI also had not paid all ofthe

rent that he owed, beginning in or about July 2018,the family that owned the

commercial warehouse(AFl, AMI,and AM2)and their property manager(AF2)

retained an attorney(AF3)to assist them with efforts to evict PUAHI from the

commercial warehouse.


                                      Count 1
                                  Cyberstalking
                     (18 U.S.C. §§ 2261A(2)and 2261(b)(3))

      5.    Paragraphs 1 through 4 ofthis Superseding Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

      6.    In or about and between October 2018 and June 2019, both dates

being approximate and inclusive, within the District of Hawaii, KENNETH

PUAHI,the defendant, with the intent to injure, harass, and intimidate another

person, namely, AMI,his spouse, AFl,and his immediate family member, AM2,

did use one or more facilities of interstate and foreign commerce,including a

cellular telephone, to engage in a course of conduct that placed AMI in reasonable

fear ofserious bodily injury to himself, AFl, and AM2,and that caused, attempted

to cause, and would be reasonably expected to cause substantial emotional distress

to AMI,AFl,and AM2.

//


//
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 4 of 11        PageID #: 170




                             Use of a Dangerous Weapon

      7.       During the offense charged in Count 1 ofthis Superseding Indictment,

KENNETH PUAHI,the defendant, did use a dangerous weapon, namely:(a)one

or more firearms, which PUAHI referred to so that AMI,AFl, and AM2 would

know that PUAHI had one or more firearms available if needed;(b)a broomstick,

which PUAHI brandished at AMI;and (c)the fire and explosive materials that

PUAHI used to commit the arson charged in Count 4 ofthis Superseding

Information.


      All in violation of Title 18, United States Code, Sections 2261A(2)(A),

2261A(2)(B), and 2261(b)(3).



                                      Count 2
                                   Cyberstalking
                      (18 U.S.C. §§ 2261A(2)and 2261(b)(3))

      8.    Paragraphs 1 through 4 ofthis Superseding Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

      9.    In or about and between October 2018 and June 2019, both dates

being approximate and inclusive, within the District of Hawaii, KENNETH

PUAHI,the defendant, with the intent to injure, harass, and intimidate another

person, namely, AF2, did use one or more facilities ofinterstate and foreign

commerce, including a cellular telephone, to engage in a course of conduct that


                                         4
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 5 of 11         PageID #: 171




placed AF2 in reasonable fear of serious bodily injury to herself, and that caused,

attempted to cause, and would be reasonably expected to cause substantial

emotional distress to AF2.


                             Use of a Dangerous Weapon

      10.    During the offense charged in Count 2 ofthis Superseding Indictment,

BCENNETH PUAHI,the defendant, did use a dangerous weapon, namely:(a)one

or more firearms, which PUAHI referred to so that AF2 would know that PUAHI

had one or more firearms available if needed;(b)a broomstick, which PUAHI

brandished at AMI,at a time when AF2 was present; and(c)the fire and explosive

materials that PUAHI used to commit the arson charged in Count 4 ofthis

Superseding Information.

      All in violation of Title 18, United States Code, Sections 2261A(2)(A),

2261A(2)(B), and 2261(b)(3).



                                      Count 3
                                  Cyberstalking
                     (18 U.S.C. §§ 2261A(2)and 2261(b)(3))

      11.   Paragraphs 1 through 4 ofthis Superseding Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

      12.   In or about and between October 2018 and June 2019, both dates

being approximate and inclusive, within the District of Hawaii, KENNETH
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 6 of 11         PageID #: 172




PUAHI,the defendant, with the intent to injure, harass, and intimidate another

person, namely, AF3, did use one or more facilities ofinterstate and foreign

commerce,including a cellular telephone, to engage in a course of conduct that

placed AF3 in reasonable fear of serious bodily injury to herself, and that caused,

attempted to cause, and would be reasonably expected to cause substantial

emotional distress to AF2.


                             Use of a Dangerous Weapon

      13.   During the offense charged in Count 3 ofthis Superseding Indictment,

KENNETH PUAHI,the defendant, did use a dangerous weapon, namely:(a)one

or more firearms, which PUAHI referred to so that AF3 would know that PUAHI

had one or more firearms available if needed;(b)a broomstick, which PUAHI

brandished at AMI,at a time when AF3 represented AMI as an attorney; and(c)

the fire and explosive materials that PUAHI used to commit the arson charged in

Count 4 ofthis Superseding Information.

      All in violation of Title 18, United States Code, Sections 2261A(2)(A),

2261A(2)(B), and 2261(b)(3).

//


//


//


//
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 7 of 11            PageID #: 173




                                       Count 4
                 Arson of a Building Used in Interstate Commerce
                               (18U.S.C. § 844(i))

       14.   Paragraphs 1 through 4 ofthis Superseding Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

       15.   On or about April 14, 2019, within the District of Hawaii, KENNETH

PUAHI,the defendant, did maliciously damage and attempt to damage, by means

of fire and explosive materials, the building at 94-170 Leoole Street, Waipahu,

Hawaii, which building was used in interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 844(i).




                               First Forfeiture Notice

      1.     The allegations set forth in paragraphs 1-4 and 14-15 ofthis

Superseding Indictment are hereby re-alleged and incorporated by reference for the

purpose of noticing forfeiture pursuant to Title 18, United States Code, Section

982(a)(2)(B).

      2.     The United States hereby gives notice that, upon conviction ofthe

offense in violation of Title 18, United States Code, Section 844(i), set forth in

Count 4 ofthis Superseding Indictment, KENNETH PUAHI,the defendant, shall

forfeit to the United States, pursuant to Title 18, United States Code, Section
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 8 of 11            PageID #: 174




982(a)(2)(B), any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result ofsuch violation.

       3.    If by any act or omission ofthe defendant, any ofthe property subject

to forfeiture described in paragraph 2 above:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction ofthe court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    subdivided without difficulty,

the United States will be entitled to forfeiture of substitute property up to the value

ofthe property described above in paragraph 2, pursuant to Title 21, United States

Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1).



                              Second Forfeiture Notice

       1.    The allegations set forth in paragraphs 1-4 and 14-15 ofthis

Superseding Indictment are hereby re-alleged and incorporated by reference for the

purpose of noticing forfeiture pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c).
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 9 of 11           PageID #: 175




       2.    The United States hereby gives notice that, upon conviction ofthe

offense in violation of Title 18, United States Code, Section 844(i), set forth in

Count 4 ofthis Superseding Indictment, KENNETH PUAHI,the defendant, shall

forfeit to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property, real

or personal, which constitutes or is derived from proceeds traceable to the offense.

      3.     If by any act or omission ofthe defendant, any ofthe property subject

to forfeiture described in paragraph 2 above:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction ofthe court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    subdivided without difficulty,

the United States will be entitled to forfeiture of substitute property up to the value

ofthe property described above in paragraph 2, pursuant to Title 21, United States

Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

//


//
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 10 of 11          PageID #: 176




                               Third Forfeiture Notice

       1.    The allegations set forth in paragraphs 1-4 and 14-15 ofthis

Superseding Indictment are hereby re-alleged and incorporated by reference for the

purpose of noticing forfeiture pursuant to Title 18, United States Code, Section

844(c), and Title 28, United States Code, Section 2461(c).

      2.     The United States hereby gives notice that, upon conviction ofthe

offense in violation of Title 18, United States Code, Section 844(i), set forth in

Count 2 ofthis Superseding Indictment, KENNETH PUAHI,the defendant, shall

forfeit to the United States, pursuant to Title 18, United States Code, Section

844(c), and Title 28, United States Code, Section 2461(c), any explosive materials

involved or used or intended to be used in the violation.


      3.     If by any act or omission ofthe defendant, any ofthe property subject

to forfeiture described in paragraph 2 above:

             a.    cannot be located upon the exercise of due diligence;

             b.    has been transferred or sold to, or deposited with, a third party;

             c.    has been placed beyond the jurisdiction ofthe court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which cannot be

                   subdivided without difficulty.




                                          10
Case 1:19-cr-00121-LEK Document 44 Filed 02/05/20 Page 11 of 11            PageID #: 177




 the United States will be entitled to forfeiture of substitute property up to the value

 ofthe property described above in paragraph 2, pursuant to Title 21, United States

 Code, Section 853(p), as incorporated by Title 28, United States Code, Section

 2461(c).

       DATED: February 5, 2020, at Honolulu, Hawaii.


                                                A TRUE BILL


                                                /s/ Foreperson

                                                FOREPERSON,GRAND JURY




 KENJIM.PRICE
 United States Attorney
 District of Hawaii




 5ARA D. AYABE
 MICAH SMITH
 Assistant U.S. Attorneys




 United States v. Kenneth Puabi
 Superseding Indictment
 Cr.No. 19-00121-LEK

                                           11
